DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17, 18 and 23-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khan et al. US 2006/0273290 taken with Smith et al US 2009/017593 and Zanchetta et al US 6,696,125.
Khan et al teaches sheets formed of asphalt/bitumen layers [0023]. The incorporation of expendable graphite in an adjacent layer is taught at [0013]+.
The difference between this teaching and the claimed invention is that the layered composite sheet as now claimed is not specifically described. obvious. One of ordinary skill in the shingle and roofing materials arts recognizes the conventionality incorporating layers so as to tailor the laminate for specific applications.
Smith et al. discloses a bitumen-impregnated cellulose fiber sheet (see e.g. bitumen based materials 202&204 in Fig 6-11, Modified bitumen materials incorporate the use of a composite fabric that is at least partially impregnated with a bituminous composition wherein the fiber can be cellulose in Par. 13.  This reads on the claimed 
The Zanchetta et al document teaches roofing materials and composite sheets as claimed and taught by Smith and Khan.  These sheets are very similar to those claimed and shown in Khan and Smith in the compositional components and the various layers.  Zanchetta clearly discusses the release sheet as claimed, column 2 lines 18-24.  Further, the claimed polymeric layer is taught as a “cap” layer, column 1 lines 38-42.  The use of graphite as a flame retardant in the bitumen layers is further discussed at column 5 lines 40-55.  The figures and description at column 6 lines 48+ describes layered sheets wherein the bitumen layer having the fillers is an inner layer and there are polymeric layers laminated thereto.  These are later described as a release liner 19, column 7 lines 11-13 and a top APP, being film grade and forming a polymeric film on the outermost layer of the sheet.
A fair reading of the cited art leads one to understand that the claimed layers and their components and function are well known and prima facie obvious to one of ordinary skill in the art.  Specifically, the asphalt/bitumen saturated fabric is well known ad taught in all cited references.  The use of expandable graphite as a flame retardant is well known and shown in Khan.  The use of the graphite in the bitumen layers which are internal to the sheet material having polymeric and release layers is shown in Smith and Zanchetta.  One having ordinary skill in the art has general knowledge and motivation to assemble a sheet as claimed.
Applicant has failed to show or allege unexpected results achieved by the claimed invention.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MULCAHY whose telephone number is (571)272-1107.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Peter D. Mulcahy/Primary Examiner, Art Unit 1762